Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about January 20, 1998, which granted defendant Metro-North Commuter Railroad’s motion pursuant to CPLR 505 (a), to transfer venue of plaintiffs action to New York County, unanimously affirmed, with costs.
The motion court properly determined that the venue of this action commenced in State court under the Federal Employers’ Liability Act (FELA) is properly placed in New York County pursuant to CPLR 505 (a). It is well settled that when an action is brought under FELA in State courts, the State venue provisions apply and that the venue section of FELA (45 USC § 56), is inapplicable (see, Barton v Delaware, Lackawanna & W. R. R. Co., 218 App Div 748; Rodriguez v Grand Trunk W. R. R. Co., 120 Mich App 599, 328 NW2d 89; Garland v Seaboard Coastline R. R. Co., 658 SW2d 528, 531 [Tenn]; Hopmann v Southern Pac. Transp. Co., 581 SW2d 532 [Tex], cert denied 444 US 870). Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.